Exhibit 10.2

CERTAIN INFORMATION (INDICATED BY ASTERISKS) IN THIS EXHIBIT HAS BEEN OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

This Amended and Restated Master Services Agreement (this “Agreement”) is
effective as of February 28, 2007 (the “Effective Date”), by and between Sona
Mobile Holdings Corp., a Delaware corporation, located at 245 Park Avenue, 39th
Floor, New York, NY, 10167 (“Sona”), and Shuffle Master, Inc., a Minnesota
corporation, located at 1106 Palms Airport, Las Vegas, Nevada 89119 (“Shuffle
Master”). As of the Effective Date, this Agreement amends and restates that
certain Master Services Agreement by and between Sona and Shuffle Master dated
as of January 13, 2006.

RECITALS

A. Sona is in the business of, among other things, software development and
licensing and providing software customization, support and additional services;
and

B. Shuffle Master is in the business of, among other things, developing gaming
equipment, games, and operating systems for gaming equipment and related
products and services throughout the United States and other countries and
desires to (i) obtain the Services from Sona and (ii) license the Sona Software
Licenses (as defined herein) from Sona all as described herein.

NOW, THEREFORE, in consideration of the foregoing recitals and for good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Sona and Shuffle Master agree as follows:

AGREEMENT

1. Services.

1.1 Request for Services. Sona agrees to render software development and related
services (“Services”) to Shuffle Master for the term of this Agreement. Sona
shall render Services to Shuffle Master upon Shuffle Master submitting a written
request that includes an overview of the nature of the Services requested and
the Deliverables (as defined herein) to be delivered. “Deliverables” means any
item developed for Shuffle Master pursuant to a written agreement, executed by
each party hereto, in substantially the form as Attachment A pursuant to which
Sona shall perform Services for Shuffle Master (each such agreement shall be
known as a “Statement of Work”). The initial Statement of Work, attached hereto
as Attachment B, relates to the development of software applications referred to
herein as “Existing Games Integration and Mobilization” and described in
Attachment B. A Deliverable may include, but is not limited to, development of
products, software, applications, documentation, data, reports, specifications,
or other Intellectual Property Rights. “Intellectual Property Rights” means
copyright rights (including, without limitation, the exclusive right to use,
reproduce, modify, distribute, publicly display and publicly perform the
copyrighted work), trademark rights (including, without limitation trade names,
trademarks, service marks and trade dress), patent rights (including, without
limitation, the exclusive right to make, use and sell), trade secrets, moral
rights, right of publicity, authors’ rights, contract and licensing rights,
goodwill and all other intellectual property rights as may exist now and/or
hereafter come into existence and all renewals and extensions thereof,
regardless of whether such rights arise under the laws of the United States, or
any other state, country or jurisdiction. Deliverables shall not include any
materials, software, documentation or other items in existence at the time the
Statement of Work is executed by the parties or any tools, processes or
utilities, including the Sona Software Libraries (as defined in Section 3.3
below), used to make the Deliverables (whether conceived, reduced to practice or
developed before or during the term of this Agreement). Absent the execution of
a Statement of Work, Sona shall not be required to provide Services to Shuffle
Master. Unless agreed otherwise in writing, this Agreement shall govern the
performance of Services by Sona to Shuffle Master.

 

1

 

--------------------------------------------------------------------------------



1.2 Performance of Services and Delivery of Deliverables. Sona agrees to perform
those obligations assigned to it in each Statement of Work and to deliver the
Deliverables described in each Statement of Work.

1.3 Acceptance of Services and Deliverables. Unless otherwise stated in a
Statement of Work, during the sixty (60) day period following the delivery of a
Deliverable (the “Evaluation Period”), Shuffle Master shall have the right to
evaluate and test the Deliverable in order to determine if it conforms with the
functional and technical specifications and other acceptance criteria set forth
in the Statement of Work for such Deliverable. In the event that the Deliverable
does not conform to such specifications, as reasonably determined by Shuffle
Master, Shuffle Master shall provide written notice to Sona describing the
non-conformity(ies). Sona agrees to correct all such non-conformities and
redeliver the corrected Deliverable to Shuffle Master for re-evaluation and
re-testing as provided in this Section. If Shuffle Master does not report a
non-conformity during the Evaluation Period, Shuffle Master shall be deemed to
have accepted the Deliverable or the corrected version of the Deliverable, if
applicable. In lieu of requesting Sona to correct a non-conformity, Shuffle
Master may, in its discretion (a) modify the specifications so that the
Deliverable conforms or (b) accept such non-conformity.

1.4 Software Maintenance Services. During the term, Sona agrees to provide
software maintenance services (“Software Maintenance Services”) to Shuffle
Master with respect to Existing Games Integration and Mobilization and as set
forth in the Statements of Work. Sona agrees to provide such Software
Maintenance Services on an annual basis during the term of this Agreement (with
each such annual period beginning on the date of delivery of the applicable
Deliverable). The Software Maintenance Services shall be limited to commercially
reasonable and customary services that are necessary to ensure the applicable
Deliverable (i) meets the functionality specifications agreed by the parties
pursuant to this Agreement and the applicable Statement of Work and (ii) if
applicable, interfaces properly with Shuffle Master’s proprietary gaming
products. As soon as reasonably practicable after receipt of a written
notification from Shuffle Master requesting Software Maintenance Services and
specifically describing the defect, failure, malfunction or virus contained in
the Deliverable that prevents such product from functioning in accordance with
the functionality specifications (an “Error”), Sona shall acknowledge receipt of
such request, identify resources to correct such Error(s) and provide a
preliminary assessment of such Error(s) based upon the information then
available. Upon correction of any Error(s), Sona shall make available to Shuffle
Master the updated software in electronic format with release notes. Sona
acknowledges and agrees that “Software Maintenance Services” shall not include
the modification of the Existing Games Integration and Mobilization to comply
with or qualify for an exemption from any gaming licenses or other local, state,
federal or other applicable regulatory requirements in connection with the
Existing Games Integration and Mobilization. These additional services if any
will be available from Sona at no cost.

1.5 Payment Terms. In consideration for the Services provided hereunder, and
provided Sona is not in material breach of the terms and conditions of this
Agreement, Shuffle Master agrees to pay Sona all amounts set forth in each
Statement of Work in accordance with the payment schedule set forth therein. In
consideration for the Software Maintenance Services, and provided Sona is not in
material breach of the terms and conditions of this Agreement, Shuffle Master
agrees to pay Sona the annual software maintenance fees set forth in each
applicable Statement of Work for each twelve month period that Software
Maintenance Services are provided by Sona to Shuffle Master. All payments due to
Sona hereunder are due and payable within thirty (30) days from the date Sona’s
invoice for such services is received by Shuffle Master. Notwithstanding
anything contained herein to the contrary, all Services performed with respect
to the Existing Games Integration and Mobilization and Software Maintenance
Services with respect to the Existing Games Integration and Mobilization shall
be performed by Sona at no cost to Shuffle Master.

 

2

 

--------------------------------------------------------------------------------



2. Proprietary Information. Sona and Shuffle Master executed a Mutual
Non-Disclosure Agreement dated as of August 19, 2005 (the “Confidentiality
Agreement”) and each of them confirms that it is bound by its terms.

3. Ownership.

3.1 Shuffle Master Ownership. Each of the Deliverables, including, without
limitation, Existing Games Integration and Mobilization, shall be the sole and
exclusive property of Shuffle Master. Shuffle Master and Sona agree that, to the
extent allowed by this Agreement and law, all Deliverables shall be considered
“work-made-for-hire” within the meaning and purview of Section 101 of the
Copyright Act of 1976, 17 U.S.C. Section 101, and ownership of the entire right,
title and interest in all Deliverables, including, but not limited to, any and
all copyrights therein, shall reside in Shuffle Master.

3.2 Assignment. Sona hereby irrevocably transfers, assigns and conveys to
Shuffle Master the entire right, title and interest in all Deliverables,
including, but not limited to, the exclusive copyright ownership of them, the
right to register and renew the copyrights throughout the world, rights under
the Universal Copyright Convention and the Berne Convention (throughout the
world and for the entire duration of the copyright) and all other intellectual
property rights, including without limitation all patent rights. In the event
that Shuffle Master is unable, after reasonable effort, to obtain Sona’s
signature on any letters patent, copyright or other analogous protection related
to any Deliverables for any reason whatsoever, Sona hereby irrevocably
designates and appoints Shuffle Master through its duly authorized president as
Sona’s agent and attorney-in-fact, to act for and in Sona’s behalf and stead
solely to execute and file any application or applications and do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright or other analogous intellectual property protection related to
the Deliverables with the same legal force and effect as if executed by Sona.

3.3 Sona Ownership. Shuffle Master acknowledges that except for the rights
expressly granted to Shuffle Master herein, this Agreement does not transfer to
Shuffle Master, and Shuffle Master does not obtain from Sona any Sona
Technology, and all right, title and interest in and to Sona Technology shall
remain solely with Sona. “Sona Technology” means Sona’s proprietary technology,
software tools, hardware designs, algorithms, the Sona Software Libraries (as
defined below), user interface designs, architecture, class libraries, objects
and documentation (both printed and electronic), techniques and designs,
know-how, trade secrets and any related Intellectual Property Rights throughout
the world (whether owned by Sona or licensed to Sona from a third party)
conceived, reduced to practice, or developed before, during or after the term of
this Agreement by Sona. “Sona Software Libraries” means the source code
libraries, run-time binaries, processes and other intellectual property set
forth on Attachment C in source code and object code form, including all
improvements and modifications made to the Sona Software Libraries.

4. License Grants and Prohibitions.

4.1 Sona Software Libraries. Subject to Shuffle Master’s payment to Sona of all
fees validly owed for Services under this Agreement, if any, and subject to
terms and conditions of that certain Amended and Restated Licensing and
Distribution Agreement between the parties of even date herewith (“Licensing and
Distribution Agreement”), Sona hereby grants to Shuffle Master during the term
of this Agreement a non-exclusive license to the Sona Software Libraries on the
identical terms (including, without limitation, the restrictions and approval
rights therein) applicable to the license to the “Sona Software” in the
Licensing and Distribution Agreement.

4.2 Shuffle Master Prohibitions. Shuffle Master acknowledges that the Sona
Software Libraries are a trade secret and proprietary to Sona. Unless Shuffle
Master has received Sona’s prior written consent or except as expressly provided
otherwise hereunder or in the Licensing and Distribution

 

3

 

--------------------------------------------------------------------------------



Agreement, Shuffle Master is expressly prohibited from (i) renting, selling,
sublicensing or otherwise transferring, directly or indirectly, any Sona
Software Libraries to any third party or person, (ii) reverse assembling,
reverse compiling, or otherwise translating or attempting to learn the source
code of the Sona Software Libraries, (iii) preparing or creating derivative
works of the Sona Software Libraries, (iv) modifying the Sona Software
Libraries, (v) using the Sona Software Libraries to process information
belonging to a third party for such third party’s use, and (vi) copying the Sona
Software Libraries.

5. Modifications and Updates to Sona Software Libraries. Sona intends to
continue to make modifications to the Sona Software Libraries. During the term
of this Agreement, these updates will be made available to Shuffle Master in
electronic format with release notes at no additional cost to the extent such
modifications are necessary for the proper interfacing of the Deliverables.

6. Intentionally Omitted.

7. Term and Termination.

7.1 Term of Agreement. Unless earlier terminated as provided below, this
Agreement shall commence on the Effective Date and shall remain in effect until
the later of the following dates: (i) the date five (5) years after the
Effective Date (the “Initial Term”); or (ii) the termination date on the last
Statement of Work or Software Maintenance Service period in effect. Upon the
expiration of the Initial Term (or subsequent Renewal Term, as the case may be),
this Agreement shall automatically renew for successive periods of five years
(each, a “Renewal Term”) if Shuffle Master exercises its right to renew the
Licensing and Distribution Agreement. The Initial Term and Renewal Term(s) may
be collectively referred to as the “term”.

7.2 Term of Statements of Work. Each Statement of Work shall be effective on the
date of execution and shall continue until the later of (i) the date the last to
be delivered Deliverable is accepted as provided in this Agreement or (ii) the
date on which the last task or obligation under the Statement of Work has been
performed in full.

7.3 Termination for Cause.

(a) Breach. Either party may terminate this Agreement if the other party
materially breaches any material provision of this Agreement and the dispute
resolution procedures set forth in Section 14 of this Agreement fail to resolve
such breach.

(b) Licensing and Distribution Agreement. Either party may terminate this
Agreement if the other party materially breaches the aforementioned Licensing
and Distribution Agreement between the parties.

(c) Statements of Work. Either party may terminate a Statement of Work if the
other party breaches any material provision of such Statement of Work and the
dispute resolution procedures set forth in Section 14 of this Agreement fail to
resolve such breach. The termination of an individual Statement of Work pursuant
to this Section shall not result in the termination of this Agreement or any
other Statement of Work.

(d) Remedies in the Event of Termination for Cause. In the event a party
terminates this Agreement or a Statement of Work pursuant to this Section 7.3,
then such party shall, subject to the terms of this Agreement, be entitled to
seek available remedies at law or in equity.

7.4 Insolvency. In the event that either party ceases conducting business in the
normal course, becomes insolvent, makes a general assignment for the benefit of
creditors, suffers or permits the

 

4

 

--------------------------------------------------------------------------------



appointment of a receiver for its business or assets or avails itself of, or
becomes subject to, any proceeding under the Federal Bankruptcy Act or any other
statute of any state relating to insolvency or the protection of rights of
creditors, then the other party may, at its sole option, terminate this
Agreement pursuant to the provisions set forth above.

7.5 Termination for Regulatory Licensing Jeopardy. Either party may terminate
this Agreement by giving notice to the other party if the non-terminating party
takes any action or fails to take any action that jeopardizes any of the
terminating party’s licenses and/or approvals in any licensing jurisdiction
wherever located; or if any governmental agency takes any action against the
non-terminating party which governmental action jeopardizes any of the
terminating party’s licenses and/or approvals in any licensing jurisdiction; or
in the event that Sona takes any action or fails to take any action that
jeopardizes any of Shuffle Master’s gaming licenses, approvals or permits; or in
the event that Sona’s relationship with Shuffle Master in any way jeopardizes or
puts at risk any of Shuffler Master’s existing, pending or future gaming
licenses, approvals or permits.

7.6 Effect of Termination. The parties agree that except as otherwise expressly
provided herein all obligations under Sections 1.5, 2, 3, 4, 5, 7 and 10-26 of
this Agreement shall continue in effect after termination of this Agreement.

8. Independent Contractor Status. Sona represents and warrants that it, and not
Shuffle Master, is the employer of Sona’s employees and that Sona shall be
solely responsible for complying with all laws, rules and regulations of any
governmental authority having appropriate jurisdiction relating to that
employment, including, but not limited to, immigration, taxation, worker
compensation and unemployment compensation. This Agreement does not entitle
either party to be the employee, partner, joint venturer, agent, fiduciary or
legal representative of the other for any purpose whatsoever Neither party is
granted any right or authority to assume or to create any obligation or
responsibility, express or implied, on behalf of or in the name of the other
party. In fulfilling its obligations under this Agreement, each party shall be
acting as an independent contractor.

9. Exclusivity of Services. Shuffle Master agrees that during the term of this
Agreement, Sona shall be the exclusive provider of the Services with respect to
the Existing Games Integration and Mobilization for the Wireless Gaming System
(as such term is defined in the Licensing and Distribution Agreement) and as set
forth in the Statements of Work, including without limitation any software
development duties for the development of, or provision of software maintenance,
enhancements and updates in connection therewith. Subject to the Licensing and
Distribution Agreement, notwithstanding the foregoing, Sona acknowledges that
Shuffle Master has the right to license its game content to other wireless
gaming providers and such other wireless gaming providers will be performing
services similar to the Services hereunder to enable the game content to be
utilized by such providers’ wireless gaming system and that nothing contained
herein prohibits such services to be performed by the other wireless gaming
providers in connection with the use of Shuffle Master’s game content.

10. Non-Solicitation. Each party agrees that it will not solicit for employment
any personnel of the other party prior to the first anniversary of the
termination of this Agreement; the foregoing does not prohibit mass media
advertising not specifically directed towards employees of either party.

11. Warranties.

11.1 Mutual Representations. Each party represents and warrants to the other
party that, during the term of this Agreement, it possesses and will possess the
full power and authority to enter into this Agreement. Each party further
represents and warrants that it has full power and authority to fulfill its
obligations hereunder and under a Statement of Work, and the performance
according to the terms of this Agreement or a Statement of Work will not breach
any separate agreement by which such party is bound.

 

5

 

--------------------------------------------------------------------------------



11.2 Deliverables Performance. Sona hereby represents and warrants that each of
the Deliverables delivered to Shuffle Master: i) will function substantially in
accordance with the functional specifications contained in the applicable
Statement of Work, and that the failure to deliver any of the Deliverables
substantially in accordance with the specifications in any Statement of Work
shall be considered a material breach of this Agreement; ii) will not infringe
or violate any rights of any third parties; or iii) will not require the
approval or consent of any third party for Shuffle Master to enjoy the benefits
contemplated by this Agreement.

11.3 Compliance with Gaming Laws. Shuffle Master warrants that it will use its
good faith commercially reasonable efforts, in its sole discretion, to attempt
to obtain all necessary gaming licenses; and will comply with any other local,
state, federal or other applicable regulatory requirement in connection with its
use of any Deliverable.

11.4 Limiting Devices. Sona represents and warrants that the software included
in any Deliverable at the time delivered to Shuffle Master will not contain any
lock-out, drop-dead, timer, clock or other limiting device or routine that
causes such software to become inoperable, erased, impaired or incapable of
functioning in the manner for which it was designed; except as explicitly
designed as part of any licensing mechanism associated with the Deliverables.

11.5 Viruses. Immediately before shipment, Sona represents and warrants that it
will test each element of the software included in a Deliverable utilizing the
most recent version and the most recent data file of a reputable, commercially
available anti-virus checking software program and will ensure that the software
included in such Deliverable is free of any viruses identified by such
anti-virus checking software program.

12. Indemnification.

12.1 Indemnity Claims. Sona hereby indemnifies, holds harmless and defends, at
its own expense, any claim, liability, loss, suit, damage, action or proceeding
(each, an “Action”) against Shuffle Master and Shuffle Master’s officers,
directors, employees, contractors (but not Sona), agents, licensers, licensees
and customers if the Action arises from or is related to i) any breach of any
representation, warranty, covenant, agreement or obligation of Sona set forth in
this Agreement; or ii) a claim that any of the Sona Software Libraries, the
Existing Games Integration and Mobilization or any other Deliverables provided
to Shuffle Master under this Agreement: x) infringes or violates any copyright
or patent or misappropriates any trade secrets; or y) infringes or violates any
other rights of any kind of any third party; Sona agrees to pay any damages,
losses, costs, expenses and other liabilities (including, without limitation,
any attorneys fees incurred by Shuffle Master) in connection with any such
Action or an indemnity claim hereunder.

12.2 Shuffle Master Indemnity. Shuffle Master hereby indemnifies, holds harmless
and defends at its own expense any Action against Sona to the extent that Sona
actually suffers a financial loss and the Action arises from or is related to
any unauthorized use the Sona Software Libraries by Shuffle Master.

12.3 Procedure. Each party’s indemnification obligations under this Agreement
shall be subject to: (i) the indemnifying party receiving prompt written notice
in reasonable detail of the existence of any Action from the indemnified party;
(ii) the indemnifying party having, at its option, sole control of the defense
of such Action and any related settlement negotiations and the right, at its own
cost and expense, to compromise, settle or consent to the entry of a judgment
with respect to such Action; provided, however, that the indemnifying party
shall not do so without the prior express written consent of the indemnified
party if such compromise, settlement or judgment: (a) materially diminishes the

 

6

 

--------------------------------------------------------------------------------



indemnified party’s rights under this Agreement or seeks to impose additional
obligations on the indemnified party; (b) arises out of or is a part of any
criminal action, suit or proceeding; (c) contains a stipulation or admission or
acknowledgement of any liability or wrongdoing (whether in contract, tort or
otherwise) on the part of the indemnified party; or (d) if any settlement causes
any risk of jeopardy to any party’s licenses; but further provided, however,
that the indemnified party shall have the sole right to select the counsel to
defend the indemnified party, with all of said counsel’s fees and costs being
the sole responsibility of the indemnifying party; (iii) the indemnified party
being permitted to also hire counsel of its choice at its own expense in defense
of any Action (without the same reducing the indemnifying Party’s indemnity
obligations hereunder); and (iv) the indemnifying party receiving the reasonable
cooperation of the indemnified party in the defense of any Action.

13. Intentionally Omitted.

14. Dispute Resolution. Each party agrees that it will not terminate this
Agreement or a Statement of Work for material breach or, unless otherwise
required in order to comply with deadlines under the law, file an action or
institute legal proceedings with respect to any dispute, controversy, or claim
arising out of, relating to, or in connection with, this Agreement, until: (i)
it has given the other party written notice of the material breach or other
grievance; (ii) the other party has failed to provide an effective remedy within
thirty (30) days after receipt of such notice; (iii) it has requested that
senior executives for both parties meet and discuss the matter in order to
consider informal and amicable means of resolution; and (iv) either such meeting
failed to occur within thirty (30) days after such request or the meeting did
not produce a mutually satisfactory resolution of the matter.

15. Assignment. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their successors, assigns and legal representatives;
provided, however, that neither Shuffle Master nor Sona shall assign its rights
or delegate its obligations hereunder without the prior written consent of the
other party, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the preceding, however, Shuffle Master and Sona may assign their
respective rights and obligations under this Agreement to (i) a parent or
subsidiary that is controlling, controlled by, or under common control with,
such party or (ii) the purchaser of the shares or substantially all of the
assets of such party hereunder by operation of law or otherwise, provided that
the assignee hereunder agrees in writing to assume all of the obligations of the
assigning party under this Agreement and promptly provides a copy thereof to the
non-assigning party. Any attempted assignment of this Agreement not in
accordance with this subsection shall be null and void. Upon completion of any
assignment under this Section 15, the assigning party shall have no further
liability with respect to any of the rights or obligations assigned.

16. Notices. Any notice required or permitted under the terms of this Agreement
or required by law must be in writing and must be either (i) delivered in
person, (ii) sent by first class registered mail, or (iii) sent by overnight air
courier, in each case properly posted and fully prepaid to the appropriate
address set forth in the preamble of this Agreement. Either party may change its
address for notice by notice to the other party given in accordance with this
Section. Notices will be considered to have been given at the time of actual
delivery in person, three (3) business days after deposit in the mail as set
forth above, or one (1) day after delivery to an overnight air courier service.
Unless otherwise provided, notices to Sona shall be directed to its Chief
Executive Officer and Chief Financial Officer.

17. Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and necessary disbursements, in addition to
any other relief to which the party may be entitled.

18. Export Control. Neither party may export or re-export any software licensed
pursuant to this Agreement without the appropriate United States and foreign
government licenses.

 

7

 

--------------------------------------------------------------------------------



19. No Third Party Beneficiaries. Shuffle Master and Sona agree that, except as
otherwise expressly provided in this Agreement, there shall be no third party
beneficiaries to this Agreement, including but not limited to the insurance
providers for either party or the customers of Shuffle Master.

20. Severability; Waiver. In the event any provision of this Agreement is held
by a tribunal of competent jurisdiction to be contrary to the law, the remaining
provisions of this Agreement shall remain in full force and effect. The waiver
of any breach or default of this Agreement shall not constitute a waiver of any
subsequent breach or default, and shall not act to amend or negate the rights of
the waiving party.

21. Entire Agreement; Counterparts; Originals; Amendments. This Agreement,
including all attachments, Statement of Works, and other documents incorporated
herein by reference, constitutes the complete and exclusive agreement between
the parties with respect to the subject matter hereof, and supersedes and
replaces any and all prior or contemporaneous discussions, negotiations,
understandings and agreements, written and oral, regarding such subject matter,
including, without limitation, the original Master Services Agreement, which is
hereby amended and restated in its entirety. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Once signed, any
reproduction of this Agreement made by reliable means (e.g., photocopy,
facsimile) is considered an original. This Agreement may be changed only by a
written document expressly modifying this Agreement and duly executed by a Vice
President or higher-level officer of each of Shuffle Master and Sona in
accordance with this Section 21. For purposes of this Agreement, the term
“written” means anything reduced to a tangible form by a party, including a
printed or hand written document, e-mail or other electronic format.

22. No Construction Against the Drafter. The parties agree that any principle of
construction or rule of law that provides that an agreement shall be construed
against the drafter of the agreement in the event of any inconsistency or
ambiguity in such agreement shall not apply to the terms and conditions of this
Agreement.

23. Interpretation of Conflicting Terms. In the event of a conflict between or
among the terms in this Agreement and other documents referred to herein or made
a part hereof, the documents shall control in the following order unless a
Statement of Work expressly and unambiguously states that the parties have
agreed otherwise: the Agreement, then a Statement of Work.

24. Remedies. Except as provided in Sections 12 and 13, the parties’ rights and
remedies under this Agreement are cumulative. The parties acknowledge and agree
that Deliverables and Deliverables contain valuable trade secrets and
proprietary information of Shuffle Master, that any actual or threatened breach
of Section 2 shall constitute immediate, irreparable harm to Shuffle Master or
Sona, as applicable, for which monetary damages would be an inadequate remedy
and that injunctive relief is an appropriate remedy for such breach.

25. Due Diligence. Sona shall, prior to entering into this Agreement, have
completed Shuffle Master’s due diligence forms to Shuffle Master’s sole
satisfaction certifying Sona’s compliance with relevant gaming laws and
regulations and shall update such forms when reasonably requested to do so by
Shuffle Master and at least annually. Notwithstanding any other provisions that
may be contained to the contrary in this Agreement, Sona acknowledges that
Shuffle Master’s business is highly regulated. Accordingly, both prior to and
after the execution of this Agreement, Shuffle Master shall have the right to
perform due diligence on Sona as required by any gaming regulators in those
jurisdictions in which Shuffle Master is licensed. On an ongoing basis, Sona
shall be obligated to fully and reasonably cooperate with Shuffle Master related
to such due diligence.

 

8

 

--------------------------------------------------------------------------------



26. Governing Law. This Agreement will be interpreted and construed in
accordance with the laws of the State of Nevada and the United States of
America, without regard to conflict of law principles.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

SONA MOBILE HOLDINGS CORP.

 

SHUFFLE MASTER, INC.


By: 

/s/ Shawn Kreloff

 

By: 

/s/ Paul Meyer 

Name:

Shawn Kreloff

 

Name:

Paul Meyer

Title:

CEO

 

Title:

President

 

9

 

--------------------------------------------------------------------------------



Attachment A

STATEMENT OF WORK (Example of format)

Title of Project

Section 1: General scope and nature of this Statement of Work:

Section 2: Deliverables; Functional Specifications

Section 3: Performance Warranty for Deliverables (if different than as provided
for in the Agreement):

Section 4: Payment Amount and Payment Terms

Section 5: Annual Software Maintenance Fees (if any)

Section 6: Schedule of performance:

Section 7: Ownership of IP rights (if different than as provided for in the
Agreement):

Section 8: Project Managers

NOTE: This Statement of Work is governed by the terms of that certain Master
Services Agreement in effect between Sona and Shuffle Master. In the event of
any inconsistency between the provisions of this Statement of Work and the
Master Services Agreement, the provisions of the Master Services Agreement shall
govern unless this Statement of Work expressly and unambiguously states that the
parties have agreed otherwise.

IN WITNESS WHEREOF, the parties have executed this Statement of Work as of the
date last written below.

 

SONA MOBILE HOLDINGS CORP.

 

SHUFFLE MASTER, INC.


By: 



 

By: 



Name:

 

 

Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------



Attachment B

INITIAL STATEMENT OF WORK

(Existing Games Integration and Mobilization)

 

--------------------------------------------------------------------------------



Attachment B

STATEMENT OF WORK

This Amended and Restated Statement of Work supersedes and renders null and void
in all respects that Statement of Work dated December 21, 2006.

Section 1: General scope and nature of work:

To develop software that allows casino patrons to use a wireless handheld device
to connect to a specific Shuffle Master Vegas Star- or Rapid-branded electronic
multiplayer terminal (enumerated below) and join game play and wagering using
the Sona Mobile Holdings Corp. (“Sona”) Casino On Demand system.

Section 2: Deliverables; Functional Specifications

 

1.

Vegas Star Wireless Public Domain [***] (“VSW [***]”) Sona will add VSW [***] as
an extension to Sona’s Casino On Demand platform. The additional modules include
a PDA based game client, a server based game engine and the necessary interface
software to connect to an existing Shuffle Master Vegas Star [***] multiplayer
terminal (“VS[***]”). These modules together will allow a player via the Casino
On Demand system to join in game play on a VS[***]. For clarity, this
Deliverable does not include any Sona proprietary betting interface, the game
client framework, or the game engine framework. These constitute a portion of
the Sona Software Libraries.

 

2.

Vegas Star Wireless [***] (“VSW [***]”) Sona will add VSW [***] as an extension
to Sona’s Casino On Demand platform. The additional modules include a PDA based
game client using Sona’s proprietary [***] betting interface, a server based
game engine and the necessary interface software to connect to an existing
Shuffle Master Vegas Star [***] multiplayer terminal (“VS[***]”). These modules
together will allow a player via the Casino On Demand system to join in game
play on a VS[***]. The [***] game will use Sona’s existing, proprietary [***]
betting interface. For clarity, this Deliverable does not include any Sona
proprietary betting interface, the game client framework, or the game engine
framework. These constitute a portion of the Sona Software Libraries.

 

3.

Rapid [***] Wireless Sona will add Rapid [***] Wireless as an extension to its
Casino On Demand platform. The additional modules include a PDA based game
client using Sona’s proprietary [***] betting interface, a server based game
engine and the necessary interface software to connect to an existing Shuffle
Master Rapid [***] multiplayer terminal (“[***]”). These modules together will
allow a player via the Casino On Demand system to join in game play on a [***].
The [***] game will use Sona’s existing, proprietary [***] betting interface.
For clarity, this Deliverable does not include any Sona proprietary betting
interface, the game client framework, or the game engine framework. These
constitute a portion of the Sona Software Libraries.

 

4.

PDA Standalone demo games Sona will develop a standalone Windows Mobile PocketPC
application with versions of four games available from the existing Casino On
Demand system: [***], [***], [***], and [***] (either public domain or [***]).
These games will represent a realistic game play simulation of the versions
available from the complete system without the need to connect to a production
Casino On Demand server. The card games will play multiple hands and evaluate
the results paying the

 

--------------------------------------------------------------------------------



player according to the appropriate pay-table. [***] will use a pseudo random
number generator to play an unlimited number of games. The [***] game will use
Sona’s existing, proprietary [***] betting interface. For clarity, this
Deliverable does not include this interface or any Sona Software Libraries.

 

5.

Vegas Star Wireless [***] (“VS [***]”) Sona will add VS [***] as an extension to
its Casino On Demand platform. The additional modules include a PDA based game
client, a server based game engine and the necessary interface software to
connect to an existing Shuffle Master Vegas Star [***] multiplayer terminal
(“VS[***]”). These modules together will allow a player via the Casino On Demand
system to join in game play on a VS[***]. For clarity, this Deliverable does not
include any Sona proprietary betting interface, the game client framework, or
the game engine framework. These constitute a portion of the Sona Software
Libraries.

 

6.

Public Domain game clients, part I Sona will develop client versions of the
following public domain games to connect to its Casino On Demand platform:
[***], [***], [***], [***], [***], and [***]. For clarity, this Deliverable is
part of the Sona Software Libraries and remains property of Sona.

 

7.

Public Domain game clients, part II Sona will develop client versions of the
following public domain games to connect to its Casino On Demand platform: [***]
and [***], [***]. For clarity, this Deliverable is part of the Sona Software
Libraries and remains property of Sona.

 

8.

Public Domain game clients, part III Sona will develop client versions of the
following public domain games to connect to its Casino On Demand platform:
[***]. For clarity, this Deliverable is part of the Sona Software Libraries and
remains property of Sona.

 

9.

Shuffle Master proprietary content game clients, part I Sona will develop client
versions of the following Shuffle Master games to connect to Sona’s Casino On
Demand platform: [***], [***], [***], [***], [***], and [***].

 

10.

Shuffle Master proprietary content game clients, part II Sona will develop
client versions of the following Shuffle Master games to connect to Sona’s
Casino On Demand platform: [***].

 

11.

Demo Units Sona will develop client and server software to showcase the key
functionality of the Casino On Demand system without the need for the full suite
of servers that would normally be installed in a production environment. Sona,
at its cost, will install and configure this software to run on up to five (5)
Shuffle Master provided laptop-based systems and two (2) Shuffle Master provided
desktop-based systems. Shuffle Master will provide all requisite gaming, power,
computer, network and communications hardware including, but not limited to:
handheld wireless devices, wireless access points, wireless routers, power
converters, and laptop or desktop computers to emulate production server
functions. Sona will assist Shuffle Master with the selection of the appropriate
hardware depending on the desired deployment environment such as trade shows,
sales calls, international travel, etc. For clarity, this Deliverable is part of
the Sona Software Libraries and remains property of Sona. Minimum hardware
specifications for the Demo Unit hardware are:

 

a.

Desktop computer: Intel or AMD dual-core CPU, 2 GB RAM, 40 GB hard drive,
Ethernet, 1280x1024 video card, 19-inch LCD

 

--------------------------------------------------------------------------------



 

b.

Laptop computer: Intel or AMD dual-core CPU, 2 GB RAM, 40 GB hard drive,
Ethernet

 

c.

Wireless infrastructure for trade shows: Symbol WS2000 wireless switch, four (4)
AP300 802.11 a/b/g Wireless Access Points

 

d.

Wireless router for laptop-based demos: Commercial, off-the-shelf (COTS)
wireless travel router such as Linksys WTR54GS or similar.

 

e.

Wireless handheld devices: Symbol MC70 Windows Mobile device with 802.11 a/b/g
radio. Kiosks, tablets or UMPC units to be mutually agreed upon by both parties

 

f.

Power adapters or converters: Appropriate for the destination country of use.

Section 3: Performance Warranty for Deliverables (if different than as provided
for in the Agreement):

n/a

Section 4: Payment Amount and Payment Terms

n/a

Section 5: Annual Software Maintenance Fees (if any)

n/a

Section 6: Schedule of performance:

All Deliverable dates require Shuffle Master’s complete commitment to assisting
Sona to obtain Shuffle Master or Stargames technology that is required to
develop and test these systems. Shuffle Master will provide all Vegas Star and
Rapid software (including, but not limited to, graphics, software libraries,
source code or object code); Vegas Star or Rapid full technical specifications
or documentation; Shuffle Master and Stargames engineering resources; and any
Vegas Star or Rapid development or production hardware units needed for testing
delivered to Sona’s Boulder, Colorado office. All Requests by Sona to Shuffle
Master for the foregoing will be promptly met. Subject to Shuffle Master’s
timely providing the foregoing materials and assistance, Sona will endeavor to
accomplish the following:

 

•

Deliverables 2 & 5 ready for testing by Shuffle Master by [***].

 

•

Deliverables 1, 4 & 7 ready for testing by Shuffle Master by [***].

 

•

Deliverable 3 ready for testing by Shuffle Master by [***].

 

•

Deliverables 6 & 9 ready for testing by Shuffle Master [***].

 

•

Deliverables 8 & 10 have no due date but will be evaluated based on business
needs, mutually agreed upon by both parties.

 

•

Deliverable 11 ready for testing by Shuffle Master within [***] calendar days of
[***].

Section 7: Ownership of IP rights (if different than as provided for in the
Agreement):

As set forth above in Section 2, Sona owns Deliverables 6, 7, 8 and 11.

Section 8: Project Managers

Andrew Brandt & Peter Shoebridge

Section 9: Additional Games

In the event Sona desires to include any additional Shuffle Content or any
additional third party or public domain content on the Wireless Gaming System,
such additional content shall be integrated and mobilized by Sona for the
Wireless Gaming System at the sole cost and expense of Sona. In the event
Shuffle Master requests that Sona include any additional Shuffle Content or any
additional third party or public domain content (the

 

--------------------------------------------------------------------------------



“Shuffle Requested Game”), Sona shall have the right to approve or disapprove,
in its discretion, the request. In the event Sona approves the Shuffle Request,
such additional content shall be integrated and mobilized by Sona for the
Wireless Gaming System at the sole cost and expense of Sona. In the event Sona
disapproves a Shuffle Requested Game, such additional content shall be
integrated and mobilized by Sona for the Wireless Gaming System at the sole cost
and expense of Shuffle Master, as negotiated by the parties; provided however,
that Shuffle Master shall receive all consideration solely and directly
generated by the disapproved Shuffle Requested Game whether received by Sona or
Shuffle Master or Sona may elect not to integrate or mobilize the Shuffle
Requested Game. For clarity, the disapproved Shuffle Requested Game shall be
priced separately from the Wireless Gaming System, and the allocation of
consideration deriving from the disapproved Shuffle Requested Game will be
calculated separately from the allocation of consideration in the Licensing and
Services Agreement.

NOTE: This Statement of Work is governed by the terms of that certain Master
Services Agreement in effect between Sona and Shuffle Master. In the event of
any inconsistency between the provisions of this Statement of Work and the
Master Services Agreement, the provisions of the Amended and Restated Master
Services Agreement shall govern unless this Statement of Work expressly and
unambiguously states that the parties have agreed otherwise.

IN WITNESS WHEREOF, the parties have executed this Statement of Work as of the
date last written below.

 

SONA MOBILE HOLDINGS CORP.

 

SHUFFLE MASTER, INC.


By: 

/s/ Shawn Kreloff

 

By: 

/s/ Paul Meyer 

Name:

Shawn Kreloff

 

Name:

Paul Meyer

Title:

CEO

 

Title:

President & COO

Date:

2/28/07

 

Date:

3/1/2007

 

--------------------------------------------------------------------------------



Attachment C

SONA SOFTWARE LIBRARIES

The Sona Software Libraries are comprised of the following source code
libraries, run-time binaries, processes and other intellectual property:

[***]

 

--------------------------------------------------------------------------------